Case 1:20-cv-24523-KMW Document 230 Entered on FLSD Docket 12/07/2020 Page 1of1

Parrerson Betknap Weaa & Tyier LLP 1133 Avenue OF Tue Americas New Yorn, NY 10036-6710

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF FLORIDA

fs) ial

   

AFFIDAVIT OF SERVICE

Civil A

Date Filed:

vs
AJC MEDICAL GROUP, INC., et al,

 

STATE OF FLORIDA COUNTY OF

resides in the State of Florida
That on the following date: ;

at

1498 NW 54TH STREET, SUITE C, MIAMI, FL 33142

BROWARD _ SS.:
The undersigned being duly sworn deposes and says: that deponent is not a

 

Summons in a Civil Action, Complaint Wilh

Appearances, Corporate isclgsure Stalement Pursuant ta Federal Rol
Gall d Ge

xhibits, Expedited Notions fos TRO and Pl, Expedited Discove

nd HIPAA Protective an
BI NA Protective WC

coposud Orders, Memor

Client's File No.: ee
ction #: 1:20-cv-24523-KMW

November 3, 2020

GILEAD SCIENCES, INC., GILEAD SCIENCES IRELAND UC,

Plaintiff

Defendant

party to this action, is over 18 years of age and

____deponent served the within
nfidantiatity Order, ivi Cover

ry Order, hast, Attorme:
Mi le | angyim OPLawin Support, Declarations ot ray oer, Annet Sebastian, Erato ares Joa!
Nant, Garey Nakamura an gichen sirous with Exhibits, Declarations oi Hoang Quan and penn G. DeVito, Clarks Nowieo of du Assignment Notice of Adding Additional Defon ats ertlicate of
‘alice (Service) and Temporary Restraining Order and Order to Show Cause for a Preliminary injunction signad y Hon, Kathiedn M. Williams, U.S.0.J dated November 3, 2020.

 

X Papers so served were properly endorsed with the Civil Action # and date of fili

Upon: AJC MEDICAL GROUP, INC.

Individual

"Responsible By delivering to and leaving with
“Person

a true copy thereof, a person of suitable age and discretion. Said premises being the defendant / respondent's
{ ] place of business/emptoyment

{

] dwelling place
Mail

ng.

A copy thereof was depasited in a postpaid, properly addressed envelope, marked “Personal and Confidential”

by the U. S. P. S. and mailed to the above address on

[Corporation By delivering to and leaving with

said individual to be

 

“LLOF LLP

57 Affixing
ro Doar

[| Previous
Attempts

Description Sex
of Recipient Weight:

Color of skin

CJ WITNESS = Subpoena Fee Tendered in the amount of $
FEES

C] MILITARY
SERVICE narrated.

other

Sworn te eforemeon jt f I lo | VOU

sa

By affixing a (rue copy thereof to the doar, being the defendant/respondent's {
[ ] last known address within the State.

Other Features:

By delivering a true copy thereof to said recipient personally, deponent knew the person so served to be the individual described therein.

Relationship

[  ] last known address within the State. { ] usual place of abode

in a depository maintained

 

] dwelling place
{ ] usual place of abode

Deponent previously attempted to serve the above named defendant/respondent on:

Color of hair:

Age:

who specifically stated he/she was authorized to accept service on behalf of the Corporation/Government Agency/Entily.

(x] place of business/employment

Height:

 

 

PROCESS SERVER /PRI
Ramon Qui

 

AB brawl!

  

Labbed
grees ta
SE cham. #HHO36870
35: DY isk Expires: Sept. 13, 2024

mat Bonded Thru Aaron Notary

PROCESS SERVER LICENS

| asked the person spoken to whether defendant was in active military service of the United States in any capacity whatever and
received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above

Location is a business. Office was closed. DOCUMENTS POSTED - documents left below brown front door.

NT NAME BELOW SIGNATURE
roz, # 1596/10018

ew /Odfy

Work Order # 1448072
